


110 HR 4091 IH: Adoption Equality Act of

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4091
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Mr. Cooper (for
			 himself, Mr. Lampson,
			 Mr. Oberstar,
			 Ms. Norton,
			 Mr. Pickering,
			 Mr. Ellison,
			 Mrs. Boyda of Kansas,
			 Mr. Souder, and
			 Ms. Berkley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend part E of title IV of the Social Security Act to
		  promote the adoption of children with special needs.
	
	
		1.Short titleThis Act may be cited as the
			 Adoption Equality Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)In 1997, Congress
			 enacted the Adoption and Safe Families Act of 1997 (Public Law 105–89; 111
			 Stat. 2115), clearly stating that a child's health and safety are paramount,
			 and that each child deserves a permanent home.
			(2)The Adoption and
			 Safe Families Act of 1997 provides incentives for adoptions, and for fiscal
			 year 2005, States placed nearly 52,000 children from State care.
			(3)In 2003, the
			 Adoption Promotion Act (Public Law 108–145, 117 Stat. 1879), which reauthorized
			 the incentive program, gave greater emphasis on moving older children into
			 permanency.
			(4)Despite the
			 increase in adoptions, in 2005, more than 115,000 children in foster care were
			 waiting to be adopted.
			(5)Some States have
			 chosen to limit services provided to special needs adopted children who are not
			 eligible for adoption assistance under part E of title IV of the Social
			 Security Act, in effect discriminating against a child whose parental rights
			 have been terminated by basing the child’s eligibility for such assistance on
			 the financial status of adults who are no longer the child's legal
			 parents.
			(6)These children
			 have many special needs and require Federal financial assistance and support to
			 start the physical and emotional healing after what may have been past years of
			 abuse and neglect.
			3.Promotion of adoption
			 of children with special needs
			(a)In
			 generalSection 473(a)(2) of
			 the Social Security Act (42 U.S.C.
			 673(a)(2)) is amended to read as follows:
				
					(2)(A)For purposes of paragraph (1)(B)(ii), a
				child meets the requirements of this paragraph if the child—
							(i)(I)at the time of termination of parental
				rights, was in the care of a public or licensed private child placement agency
				or Indian tribal organization pursuant to a voluntary placement agreement,
				relinquishment, or involuntary removal of the child from the home, and the
				State has determined, pursuant to criteria established by the State, that
				continuation in the home would be contrary to the safety or welfare of the
				child;
								(II)meets all medical or disability
				requirements of title XVI with respect to eligibility for supplemental security
				income benefits; or
								(III)was residing in a foster family home or
				child care institution with a minor parent of the child pursuant to a voluntary
				placement agreement, relinquishment, or involuntary removal of the child from
				the home, and the State has determined, pursuant to criteria established by the
				State, that continuation in the home would be contrary to the safety or welfare
				of the child; and
								(ii)has been determined by the State, pursuant
				to subsection (c), to be a child with special needs, which needs shall be
				considered by the State, together with the circumstances of the adopting
				parents, in determining the amount of any payments to be made to the adoptive
				parents.
							(B)Notwithstanding any other provision of law,
				and except as provided in paragraph (7), a child who is not a citizen or
				resident of the United States, who is lawfully present in the United States,
				and who meets the requirements of subparagraph (A) shall be treated as meeting
				the requirements of this paragraph for purposes of paragraph (1)(B)(ii).
						(C)A
				child who meets the requirements of subparagraph (A) of this paragraph, who was
				determined eligible for adoption assistance payments under this part with
				respect to a prior adoption (or who would have been determined eligible for
				such payments had the Adoption and Safe Families Act of 1997 been in effect at
				the time that such determination would have been made), and who is available
				for adoption because the prior adoption has been dissolved and the parental
				rights of the adoptive parents have been terminated, or because the child’s
				adoptive parents have died, shall be treated as meeting the requirements of
				this paragraph for purposes of paragraph
				(1)(B)(ii).
						.
			(b)ExceptionSection 473(a) of such Act (42 U.S.C.
			 673(a)) is amended by adding at the end the following:
				
					(7)(A)Notwithstanding any other provision of this
				subsection, a State shall not make a payment pursuant to this section to
				parents with respect to a child considered by a State to be a special needs
				child if the child—
							(i)is not a citizen or resident of the United
				States; and
							(ii)was adopted outside of the United States or
				was brought into the United States for the purpose of being adopted.
							(B)Subparagraph (A) shall not be construed as
				prohibiting payments under this part for a child described in subparagraph (A)
				that is placed in foster care subsequent to the failure, as determined by the
				State, of the initial adoption of the child by the parents described in such
				subparagraph.
						.
			(c)Determination of
			 a child with special needsSection 473(c)(1) of such Act (42 U.S.C.
			 673(c)(1)) is amended to read as follows:
				
					(1)(A)the State has
				determined, pursuant to criteria established by the State, that the child
				cannot or should not be returned to the home of his or her parents; or
						(B)the child meets all medical or disability
				requirements of title XVI with respect to eligibility for supplemental security
				income benefits;
				and
						.
			4.Sense of the
			 CongressIt is the sense of
			 the Congress that the States should reinvest in child welfare programs any
			 savings resulting from the implementation of the amendments made by this
			 Act.
		5.Effective
			 date
			(a)In
			 generalExcept as provided in
			 subsection (b), the amendments made by this Act shall take effect on October 1,
			 2008, and shall apply with respect to adoption assistance agreements entered
			 into, and to payments under part E of title IV of the Social Security Act for
			 calendar quarters beginning, on or after such date, without regard to whether
			 regulations to implement the amendments are promulgated by such date.
			(b)Delay permitted
			 if State legislation requiredIf the Secretary of Health and
			 Human Services determines that State legislation (other than legislation
			 appropriating funds) is required in order for a State plan approved under part
			 E of title IV of the Social Security
			 Act to meet the additional requirements imposed by the amendments
			 made by this Act, the plan shall not be regarded as failing to meet any of the
			 additional requirements before the 1st day of the 1st calendar quarter
			 beginning after the first regular session of the State legislature that begins
			 after the date of the enactment of this Act. If the State has a 2-year
			 legislative session, each year of the session is deemed to be a separate
			 regular session of the State legislature.
			
